                                   Case 20-14710     Doc 64    Filed 02/08/21    Page 1 of 1
Entered: February 8th, 2021
Signed: February 8th, 2021

SO ORDERED
Hearing rescheduled to March 2, 2021 at 10:00 a.m.




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Greenbelt

                                      In re:   Case No.: 20−14710 − TJC    Chapter: 11

Gold and Silver Auto Sales, LLC
Debtor

                                       AMENDED ORDER AND NOTICE OF
                                         A HEARING ON MOTION TO
                                                CONVERT
The Debtor having filed a motion to convert (ECF 58), it is, pursuant to Federal Bankruptcy Rule 2002(a) and Local
Bankruptcy Rule 2002−1(i), by the United States Bankruptcy Court for the District of Maryland,
ORDERED, that the Debtor serve a copy of this Order upon all creditors and parties in interest within four (4) days of
the date of entry of this Order and thereafter file a certificate of service evidencing same; and it is further
ORDERED, that a hearing upon the motion to dismiss will be held on the date and time set forth above, in
Virtual Courtroom (for hearing access information see www.mdb.uscourts.gov/hearings or call 410−962−2688); and
it is further
ORDERED, that if no objection is filed by any party in interest to Debtor's motion to dismiss within fourteen (14)
days after the date Debtor serves a copy of this Order on all creditors, the motion to dismiss may be granted without a
hearing.


cc:    Debtor
       Attorney for Debtor − Steven H Greenfeld
       U.S. Trustee

                                                      End of Order
15x20 (rev. 01/11/2016) − tfranc
